Title: To John Adams from Nh., Citizens of Portsmouth, 11 May 1798
From: Portsmouth, Nh., Citizens of
To: Adams, John


To John Adams, President and to the Congress of this United States.
11 May 1798


The Subscribers, inhabitants of the Town of Portsmouth, State of New Hampshire, conceiving the present moment to be one of those critical periods when political necessity calls aloud for the Public Voice to advocate the measures of its own Government, and cheerfully offer the Supreme Executive and the Congress of the Union the most determined and unequivocal support in maintaining measures that have been or may be adopted for the Interest, Honor and Independence of the United States.—They therefore beg leave to express their high sense and approbation of the Wisdom and probity which have characterized the various efforts of our Executive, for effecting a permanent reconciliation with France, and finding that the Directory has endeavoured to impose such terms as cannot be accepted without the vilest prostration of National Interest, Honor and Independence—They therefore offer their Property to support and their Lives to Defend those dear bought, sacred and inalienable Rights, being fully resolved to rally round the banners of their Country and follow the standard of Government, making every possible effort to convince the World and more especially the unfriendly powers of Europe, that they are Not the divided People they have been represented to be, neither will they be the Slaves Dupes of any Nation upon the face of the Globe.
Portsmouth New Hampshire.
April 28th. 1798.
Signed by 236 inhabitants.
State of New Hampshire.
I Daniel Humphreys Esqr. Notary Public in and for the State of New Hampshire, by Letters Patent under the Great Seal thereof duly Commissioned, admitted and sworn, Do Certify that the above and foregoing is a true Copy of an original Address to the President and Congress of the United States, signed by the Persons above named, inhabitants of the Town of Portsmouth in said State.
In testimony whereof I have hereunto subscribed my name and affixed my Seal.
Seal of Office at said Portsmouth the fourth day of May A.D. one thousand seven hundred and ninety eight.

Danl. Humphreys Not: Pub.